Case 3:18-cr-00318-MPS Document 48 Filed 01/07/20 Page 1 of 11

U.S. Department of Justice

United States Attorney
District of Connecticut

 

 

Connecticut Financial Center (203)821-3700
157 Church Street, 25" Floor Fax (203) 773-5376
New Haven, Connecticut 06510 www,justice.gov/usao/ct
January 7, 2020

Patrick Mullin

45 Rockefeller Plaza

Suite 2000

New York, NY 10111

Re: United States v. Ana Nunez (aka Ana Pagoaga)
Case No. 3:18cr318 (MPS)

Dear Mr. Mullin:

This letter confirms the plea agreement between your client, Ana M. Nunez (aka Ana
Pagoaga) (the “defendant”), and the United States Attorney’s Office for the District of
Connecticut (the “Government” in this criminal matter.

THE PLEA AND OFFENSE

In consideration for the benefits offered under this agreement, the defendant agrees to
plead guilty to Count ] and Count 8 of the Superseding Indictment, each charging her with
aiding and assisting the filing of a false tax return in violation of 26 U.S.C. § 7206(2). The
defendant understands that, to be guilty of these offenses, the following essential elements must
be satisfied:

1. The defendant aided or assisted in, procured, counseled or advised the
preparation or presentation of a document in connection with a matter
arising under the internal revenue laws, namely, the tax return identified in
Count One and Eight of the Superseding Indictment;

2. Each tax return was false as to a material matter;

3, Defendant acted willfully and with the specific intent to violate the law.
Case 3:18-cr-00318-MPS Document 48 Filed 01/07/20 Page 2 of 11

Patrick Mullin, Esq.
Page 4

The above-listed recommendations are conditioned upon the defendant’s affirmative
demonstration of acceptance of responsibility, by (1) truthfully admitting the conduct comprising
the offenses of conviction and truthfully admitting or not falsely denying any additional relevant
conduct for which the defendant is accountable under § 1B1.3 of the Sentencing Guidelines, and
(2) disclosing to the United States Attorney’s Office and the United States Probation Office a
complete and truthful financial statement detailing the defendant’s financial condition. The
defendant expressly authorizes the United States Attorney’s Office to obtain a credit report
concerning the defendant.

In addition, the Government expressly reserves the right to seek denial of the adjustment
for acceptance of responsibility if the defendant engages in any acts, unknown to the
Government at the time of the signing of this agreement, which (1) indicate that the defendant
has not terminated or withdrawn from criminal conduct or associations (§ 3E1.1 of the
Sentencing Guidelines); (2) could provide a basis for an adjustment for obstructing or impeding
the administration of justice (§ 3C1.1 of the Sentencing Guidelines); or (3) constitute a violation
of any condition of release. Moreover, the Government reserves the right to seek denial of the
adjustment for acceptance of responsibility if the defendant seeks to withdraw her guilty plea or
takes a position at sentencing, or otherwise, which, in the Government’s assessment, is
inconsistent with affirmative acceptance of personal responsibility. The defendant understands
that she may not withdraw her plea of guilty if, for the reasons explained above, the Government
does not make one or both of the recommendations or seeks denial of the adjustment for
acceptance of responsibility.

Stipulation

Pursuant to § 6B1.4 of the Sentencing Guidelines, the defendant and the Government
have entered into the attached stipulation, which is a part of this plea agreement. The defendant
understands that this stipulation does not set forth all of the relevant conduct and characteristics
that may be considered by the Court for purposes of sentencing. The defendant understands that
this stipulation is not binding on the Court. The defendant also understands that the Government
and the United States Probation Office are obligated to advise the Court of any additional
relevant facts that subsequently come to their attention.

Guideline Stipulation
The parties agree as follows:

The Guidelines Manual in effect on the date of sentencing is used to determine the
applicable Guidelines range.

The parties reserve their respective rights to argue concerning the applicable Guidelines
calculation, specific offense characteristics, loss amount, and other adjustments.
Case 3:18-cr-00318-MPS Document 48 Filed 01/07/20 Page 3 of 11

Patrick Mullin, Esq:
Page 5

Based on an initial assessment, the parties agree that the defendant falls within Criminal
History Category I. The parties reserve the right to recalculate the defendant’s Criminal History
Category and corresponding sentencing ranges if this initial assessment proves inaccurate.

Information to the Court

The Government reserves its right to address the Court with respect to an appropriate
sentence to be imposed in this case. Moreover, the Government will discuss the facts of this
case, including information regarding the defendant’s background and character, 18 U.S.C.
§ 3661, with the United States Probation Office and will provide the Probation Officer with
access to material in its file, with the exception of grand jury material.

WAIVER OF RIGHTS

The defendant acknowledges and agrees that she is knowingly, intelligently, and
voluntarily waiving the following rights:

Waiver of Trial Rights and Consequences of Guilty Plea

The defendant understands that she has the right to be represented by an attorney at every
stage of the proceeding and, if necessary, one will be appointed to represent her.

The defendant understands that she has the right to plead not guilty or to persist in that
plea if it has already been made, the right to a public trial, the right to be tried by a jury with the
assistance of counsel, the right to confront and cross-examine the witnesses against her, the right
not to be compelled to incriminate herself, the right to testify and present evidence, and the right
to compel the attendance of witnesses to testify in her defense. The defendant understands that
by pleading guilty she waives those rights and that, if the plea of guilty is accepted by the Court,
there will not be a further trial of any kind.

The defendant understands that, if she pleads guilty, the Court may ask her questions
about each offense to which she pleads guilty, and if she answers those questions falsely under
oath, on the record, and in the presence of counsel, her answers may later be used against her in a
prosecution for perjury or making false statements.

Waiver of Statute of Limitations

The defendant agrees that, should the conviction following defendant’s guilty plea be
vacated for any reason, then any prosecution that is not time-barred by the applicable statute of
limitations on the date of the signing of this plea agreement (including any indictment or counts
the Government has agreed to dismiss at sentencing pursuant to this plea agreement) may be
commenced or reinstated against the defendant, notwithstanding the expiration of the statute of
limitations between the signing of this plea agreement and the commencement or reinstatement
of such prosecution. The defendant agrees to waive all defenses based on the statute of
limitations with respect to any prosecution that is not time-barred on the date the plea agreement
is signed.
Case 3:18-cr-00318-MPS Document 48 Filed 01/07/20 Page 4 of 11

Patrick Mullin, Esq.
Page 6

Waiver of Right to Challenge Conviction

The defendant acknowledges that under certain circumstances she is entitled to challenge
her conviction. By pleading guilty, the defendant waives her right to appeal or collaterally attack
her conviction in any proceeding, including but not limited to a motion under 28 U.S.C. § 2255
and/or § 2241. In addition to any other claims she might raise, the defendant waives her right to
challenge her conviction based on (1) any non-jurisdictional defects in the proceedings before
entry of this plea, (2) a claim that the statute(s) to which the defendant is pleading guilty is
unconstitutional, and (3) a claim that the admitted conduct does not fall within the scope of the
statute. This waiver does not preclude the defendant from raising a claim of ineffective
assistance of counsel in an appropriate forum.

Waiver of Right to Appeal or Collaterally Attack Sentence

The defendant acknowledges that under certain circumstances, she is entitled to challenge
her sentence. In consideration for the benefits offered under this agreement, the defendant agrees
not to appeal or collaterally attack the sentence in any proceeding, including but not limited to a
motion under 28 U.S.C. § 2255 and/or § 2241 if that sentence does not exceed 57 months of
imprisonment, a one-year term of supervised release, a $100 special assessment, a fine of
$150,000 and restitution even if the Court imposes such a sentence based on an analysis different
from that specified above. Similarly, the Government will not appeal a sentence imposed above
the sentencing ranges described above. The Government and the defendant agree that this waiver
applies regardless of whether the term of imprisonment is imposed to run consecutively to or
concurrently with, in whole or in part, the undischarged portion of any other sentence that has
been imposed on the defendant at the time of sentencing in this case. Furthermore, the parties
agree that any challenge to the defendant’s sentence that is not foreclosed by this provision will
be limited to that portion of the sentencing calculation that is inconsistent with (or not addressed
by) this waiver. This waiver does not preclude the defendant from raising a claim of ineffective
assistance of counsel in an appropriate forum.

Waiver of Challenge to Plea Based on Immigration Consequences

The defendant understands that pleading guilty may have consequences with respect to
her immigration status if she is not a citizen of the United States. Under federal law, non-citizens
are subject to removal for a broad range of crimes, including the offenses to which the defendant
is pleading guilty. Indeed, because the defendant is pleading guilty to false tax return in which
the loss to the victim exceeds $10,000, removal is presumptively mandatory. Likewise, if the
defendant is a naturalized citizen of the United States, pleading guilty may result in
denaturalization and removal. Removal, denaturalization, and other immigration consequences
are the subject of a separate proceeding, however, and the defendant understands that no one,
including her attorney or the district court, can predict to a certainty the effect of her conviction
on her immigration status. The defendant nevertheless affirms that she wants to plead guilty
regardless of any immigration consequences that her plea may entail, even if the consequence is
automatic removal from the United States.
Case 3:18-cr-00318-MPS Document 48 Filed 01/07/20 Page 5 of 11

Patrick Mullin, Esq.
Page 7

The defendant understands that she is bound by her guilty plea regardless of the
immigration consequences of the plea. Accordingly, the defendant waives any and all challenges
to her guilty plea and to her sentence based on those consequences, and agrees not to seek to
withdraw her guilty plea, or to file a direct appeal or any kind of collateral attack challenging her
guilty plea, conviction or sentence, based on the immigration consequences of her guilty plea,
conviction or sentence. This waiver does not preclude the defendant from raising a claim of
ineffective assistance of counsel in the appropriate forum.

ACKNOWLEDGMENT OF GUILT AND VOLUNTARINESS OF PLEA

The defendant acknowledges that she is entering into this agreement and is pleading
guilty freely and voluntarily because she is guilty. The defendant further acknowledges that she
is entering into this agreement without reliance upon any discussions between the Government
and her (other than those described in the plea agreement letter), without promise of benefit of
any kind (other than the concessions contained in the plea agreement letter), and without threats,
force, intimidation, or coercion of any kind. The defendant further acknowledges her
understanding of the nature of the offenses to which she is pleading guilty, including the
penalties provided by law. The defendant also acknowledges her complete satisfaction with the
representation and advice received from her undersigned attorney. The defendant and her
undersigned counsel are unaware of any conflict of interest concerning counsel’s representation
of the defendant in the case.

The defendant acknowledges that she is not a “prevailing party” within the meaning of
Public Law 105-119, section 617 (“the Hyde Amendment”) with respect to the count of
conviction or any other count or charge that may be dismissed pursuant to this agreement. The
defendant voluntarily, knowingly, and intelligently waives any rights she may have to seek
attorney’s fees and other litigation expenses under the Hyde Amendment.

SCOPE OF THE AGREEMENT

The defendant acknowledges that this agreement is limited to the undersigned parties and
cannot bind any other federal authority, or any state or local authority. The defendant
acknowledges that no representations have been made to her with respect to any civil or
administrative consequences that may result from this plea of guilty because such matters are
solely within the province and discretion of the specific administrative or governmental entity
involved. Finally, the defendant acknowledges that this agreement has been reached without
regard to any civil tax matters that may be pending or which may arise involving her.

COLLATERAL CONSEQUENCES

 

The defendant understands that she will be adjudicated guilty of each offense to which
she has pleaded guilty and will be deprived of certain rights, such as the right to hold public
office, to serve on a jury, to possess firearms and ammunition, and in some states, the right to
vote. Further, the defendant understands that if she is not a citizen of the United States, a plea of
guilty may result in removal from the United States, denial of citizenship, and denial of
admission to the United States in the future. The defendant understands that pursuant to section
Case 3:18-cr-00318-MPS Document 48 Filed 01/07/20 Page 6 of 11

Patrick Mullin, Esq.
Page §

203(b) of the Justice For All Act, the Federal Bureau of Prisons or the United States Probation
Office will collect a DNA sample from the defendant for analysis and indexing. Finally, the
defendant understands that the Government reserves the right to notify any state or federal
agency by which she is licensed, or with which she does business, as well as any current or
future employer of the fact of her conviction.

SATISFACTION OF FEDERAL CRIMINAL LIABILITY; BREACH

The defendant’s guilty plea, if accepted by the Court, will satisfy the federal criminal
liability of the defendant in the District of Connecticut as a result of her participation in the filing
of a false tax returns, which forms the basis of the Superseding Indictment in this case. After
sentencing, the Government will move to dismiss counts 2 through 7 of the Superseding
Indictment because the dismissed counts will have been taken into account in determining the
appropriate sentence.

The defendant understands that if, before sentencing, she violates any term or condition
of this agreement, engages in any criminal activity, or fails to appear for sentencing, the
Government may void all or part of this agreement. If the agreement is voided in whole or in
part, the defendant will not be permitted to withdraw her guilty plea.

NO OTHER PROMISES

The defendant acknowledges that no other promises, agreements, or conditions have been
entered into other than those set forth in this plea agreement, and none will be entered into unless
set forth in writing, signed by all the parties.

This letter shall be presented to the Court, in open court, and filed in this case.
Very truly yours,

JOHN H. DURHAM
UNITED STATES ATTORNEY

SUSAN L. WINES
JOHN T. PIERPONT
ASSISTANT UNITED STATES ATTORNEYS

 

The defendant certifies that she has read this plea agreement letter and its attachment(s)
or has had it read or translated to her, that she has had ample time to discuss this agreement and
its attachment(s) with counsel and that she fully understands and accepts its terms.
Case 3:18-cr-00318-MPS Document 48 Filed 01/07/20 Page 7 of 11

1 leoee

ANA NUNPZ Date
The Deferdant

Patrick Mullin, Esq.
Page 9

 

 

   

jivises/me that she understands and accepts its terms.

+ | F/AOXAD
PATRICK MULLIN, ESQ. Date

\{torney for the Defendant

ave th¢xoughly read, reviewed and explained this plea agreement and its attachment(s)
to my client y

 
Case 3:18-cr-00318-MPS Document 48 Filed 01/07/20 Page 8 of 11

Patrick Mullin, Esq.
Page 10

STIPULATION OF OFFENSE CONDUCT

The defendant and the Government stipulate to the following offense conduct that gives
rise to the defendant’s agreement to plead guilty to the Indictment:

During all times relevant to the Indictment, the defendant ANA NUNEZ aka ANA
PAGOAGA, a resident of Naugatuck, Connecticut, prepared tax returns for individuals in her
community. From at least as early as tax year 2011, NUNEZ prepared a significant number of
tax returns for clients each year, which materially falsified information, including for example,
Schedule C income, child care expenses, education expenses, gifts to charity, and unreimbursed
business expenses.

On or about February 2, 2012, in the District of Connecticut, NUNEZ did willfully aid
and assist in, and procure, counsel, and advise the preparation and presentation to the Internal
Revenue Service of a U.S. Individual Tax Return (Form 1040 and related attached forms)
(hereinafter, “Tax Return’’) for the calendar year 2011 for L.R., a taxpayer from Middletown,
Connecticut. The return NUNEZ prepared for L.R. was false and fraudulent as to a material
matter, which NUNEZ then and there knew, in that it falsely claimed that L.R. had paid $2,000
in education expenses when in fact, L.R. did not pay those expenses and did not tell NUNEZ that
he had.

On or about March 19, 2014, in the District of Connecticut, NUNEZ did willfully aid and
assist in, and procure, counsel, and advise the preparation and presentation to the Internal
Revenue Service of a U.S. Individual Tax Return (Form 1040 and related attached forms)
(hereinafter, “Tax Return”) for the calendar year 2013 for R.R. who purported to be a taxpayer
from Waterbury, Connecticut. In fact, R.R. was the assumed identity of an undercover IRS agent
who sought tax preparation services from NUNEZ and recorded a visit to NUNEZ by video and
audiotape. The return NUNEZ prepared for R.R. was false and fraudulent as to a material matter,
which NUNEZ then and there knew, in that it falsely claimed: (a) that R.R. had driven 12,356
business miles resulting in unreimbursed vehicle expenses of $6,981; (b) that R.R. had paid
unreimbursed business expenses for meals and entertainment of $1,235; (c) that R.R. had paid
unreimbursed business expenses for tools and supplies of $1,236; (d) that R.R. had paid union
dues of $487; (e) that R.R. had paid unreimbursed business expenses for uniforms of $569; (f)
that R.R. had paid work-related education expenses of $698; (g) that R.R. had made gifts to
charity by cash or check in the amount of $2,676; and (h) that R.R. had paid $300 in tax
preparation fees. In truth, the UC did not provide any of the above-referenced information to
NUNEZ on behalf of R.R.
Case 3:18-cr-00318-MPS Document 48 Filed 01/07/20 Page 9 of 11

Patrick Mullin, Esq.
Page 1l

This written stipulation is part of the plea agreement. The defendant and the Government
reserve their right to present additional offense conduct and relevant conduct to the Court in

connection with sentencing.
ANA NEZ SUSAN L. WINES
The Defendant JOHN T. PIERPONT

ASSISTANT UNITED STATES ATTORNEYS

 

   

 

 

WN, ESQ.
Attorney for the Defendant
Case 3:18-cr-00318-MPS Document 48 Filed 01/07/20 Page 10 of 11

RIDER CONCERNING RESTITUTION

 

The Court may order that the defendant make restitution under 18 U.S.C. § 3663 as
follows:

1. Ifthe offense resulted in damage to or loss or destruction of property of a victim of the
offense:

A. Return the property to the owner of the property or someone designated by the owner; or

B. Ifreturn of the property is impossible, impracticable, or inadequate, pay an amount equal
to:

The greater of -
(1) the value of the property on the date of the damage, loss, or destruction; or

II) the value of the property on the date of sentencing, less the value as of the date the
prop
property is returned.

2. In the case of an offense resulting in bodily injury to a victim —

A. Pay an amount equal to the costs of necessary medical and related professional services
and devices related to physical, psychiatric, and psychological care; including non-
medical care and treatment rendered in accordance with a method of healing recognized
by the law of the place of treatment;

B. Pay an amount equal to the cost of necessary physical and occupational therapy and
rehabilitation; and

C. Reimburse the victim for income lost by such victim as a result of such offense;

3. Inthe case of an offense resulting in bodily injury that results in the death of the victim, pay
an amount equal to the cost of necessary funeral and related services; and

4. In any case, reimburse the victim for lost income and necessary child care, transportation,
and other expenses incurred during participation in the investigation or prosecution of the
offense or attendance at proceedings related to the offense.

The order of restitution has the effect of a civil judgment against the defendant. In
addition to the Court-ordered restitution, the Court may order that the conditions of its order of
restitution be made a condition of probation or supervised release. Failure to make restitution as
ordered may result in a revocation of probation, 18 U.S.C. § 3565, or a modification of the
conditions of supervised release, 18 U.S.C. § 3583(e). Failure to pay restitution may also result
in the defendant being held in contempt, or the defendant’s re-sentencing to any sentence which
might originally have been imposed by the Court. See 18 U.S.C. §§ 3613A, 3614. The Court
Case 3:18-cr-00318-MPS Document 48 Filed 01/07/20 Page 11 of 11

Patrick Mullin, Esq.
Page 13

may also order that the defendant give notice to any victim(s) of her offense under 18 U.S.C. §
3555.
